Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

 FERNANDO ERNESTO VELEZ-CORTES,
 individually and on behalf of all others similarly        CASE NO. 1:19-cv-23426-JAL
 situated,
                                                           JURY TRIAL DEMANDED
            Plaintiff,

 vs.                                                       CLASS/COLLECTIVE ACTION

 LANGUAGE INTEGRATED SERVICES,                             PURSUANT TO 29 U.S.C. §
 CORPORATION,                                              216(b)/ FED. R. CIV. P. 23

            Defendant.


                         PLAINTIFF’S AMENDED ORIGINAL COMPLAINT

                                              SUMMARY

       1.          Fernando Ernesto Velez-Cortes (Velez-Cortes) brings this lawsuit to recover

 unpaid overtime wages and other damages from Language Integrated Services Corp.

 (“Defendant”) under the provisions of section 216(b) of the Fair Labor Standards Act (FLSA), as

 amended 29 U.S.C. §§ 201, et seq. and the Puerto Rico Wage Payment Statute (PRWPS), 29

 L.P.R.A. §§ 171, et seq., §§ 250, et seq., and §§ 271, et seq.

       2.          Velez-Cortes and those similarly situated regularly worked for Defendant in

 excess of 40 hours each week. As shown below, Defendant failed to properly compensate Velez-

 Cortes and all other similarly situated workers.

       3.          Instead, during the relevant time period, Defendant paid Velez-Cortes and other

 workers like him the same hourly rate for all hours worked up to 40 hours, and no additional pay

 after those hours over 40 in a workweek.
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 2 of 14



                                   JURISDICTION AND VENUE

    4.         This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

 because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

    5.         Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

    6.         The Court has federal jurisdiction over this action pursuant to the jurisdictional

 provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d). The Court also has

 supplemental jurisdiction over any sub-class pursuant to 28 U.S.C. § 1367.

    7.         Defendant is headquartered in this district and division.

                                             PARTIES

    8.         Velez-Cortes is a resident of Puerto Rico. His written consent is attached as

 Exhibit A.

    9.         Velez-Cortes worked as an interpreter for Defendant from January 2018 until July

 2018 in Puerto Rico.

    10.        Velez-Cortes would translate from Spanish to English for the United States Army

 Corp of Engineers.

    11.        Velez-Cortes would also inspect generators in the wake of Hurricane Irma and

 Maria.

    12.        Velez-Cortes was an hourly employee of Defendant.

    13.        Velez-Cortes was not paid a salary.

    14.        Velez-Cortes was paid the same hourly rate up to 40 hours.

    15.        Velez-Cortes was not paid at all for overtime hours worked over 40 in a

 workweek.




                                                 2
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 3 of 14



    16.        Velez-Cortes brings this action individually and on behalf of all other similarly

 situated workers who were paid hourly without overtime by Defendant. The class of similarly

 situated employees or potential class members sought to be certified is defined as follows (the

 “FLSA Class”):

               All employees of Defendant Translation & Interpretation who were
               paid hourly without overtime compensation.

    17.        Velez-Cortes further seeks class certification pursuant to FED. R. CIV. P. 23

 under Puerto Rico Law (the “Puerto Rico Class”).

    18.        Velez-Cortes also brings this action on behalf of themselves and on behalf of the

 Puerto Rico Class:

               All employees of Defendant Translation & Interpretation who were
               paid hourly without overtime compensation in Puerto Rico.

    19.        The FLSA Class Members and Puerto Rico Class Members are collectively

 referred to as the “Putative Class Members.”

    20.        Defendant Language Integrated Services, Corporation is a Florida Corporation

 that can be served through its registered agent MIT Products & Services, Inc. at 12605 NW 7

 Street, Miami, Florida 33182.

                                   COVERAGE UNDER THE FLSA

    21.        At all times hereinafter mentioned, Defendant has been an employer within the

 meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

    22.        At all times hereinafter mentioned, Defendant has been part of an enterprise

 within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

    23.        At all times hereinafter mentioned, Defendant has been an enterprise engaged in

 commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of




                                                3
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 4 of 14



 the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in

 commerce or in the production of goods for commerce, or employees handling, selling, or

 otherwise working on goods or materials that have been moved in or produced for commerce -

 such as construction equipment, hand tools, computers, automobiles, generators, and cell phones

 – by any person and in that said enterprise has had and has an annual gross volume of sales made

 or business done of not less than $1,000,000 (exclusive of excise taxes at the retail level which

 are separately stated).

       24.        At all times hereinafter mentioned, Velez-Cortes and the Putative Class Members

 were engaged in commerce or in the production of goods for commerce.

       25.        At all times hereinafter mentioned, Defendant has been an employer within the

 meaning of 29 L.P.R.A. § 250b.

       26.        At all times hereinafter mentioned, Velez-Cortes and the Putative Class Members

 were employees within the meaning of 29 L.P.R.A. § 250b.

                                                 FACTS

       27.        Following the massive devastation caused by Hurricane Irma and Hurricane

 Maria, FEMA and other state and federal governmental departments (including Puerto Rico

 Electric Power Authority) implemented programs to provide aid and repairs to Puerto Rico.

       28.        Defendant provides quality document translations to international companies and

 interpretation services for conferences, meeting and trainings to a large multicultural network of

 clients, which includes private companies, government entities, NGOs, professional associations,

 meeting planners, production companies, and many more.1

       29.        To implement this work, the Defendant hired workers such as Velez-Cortes to

 perform skilled and manual labor to restore power lines in Puerto Rico.
 1
     https://lighthouseonline.com/about/ (last visited August 2, 2019).

                                                    4
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 5 of 14



    30.         Defendant paid Velez-Cortes and the Putative Class Members the same hourly

 rate for all hours worked up to 40 and failed to provide them with overtime pay for hours that

 they worked in excess of 40 hours in a workweek.

    31.         The Defendant’s pay practices violate the FLSA and Puerto Rico wage laws.

    32.         Velez-Cortes and the Putative Class Members provided interpretation services and

 some manual labor services in connection with restoration of power in Puerto Rico after the

 hurricanes.

    33.         Velez-Cortes and the Putative Class Members had no power to hire or fire other

 workers. All aspects of their work were controlled by Defendant or its customers. Defendant

 retained the authority to hire and fire, they issued pay, supervised, controlled, and directed Velez-

 Cortes and the Putative Class Members, and it controlled all aspects of Velez-Cortes and the

 Putative Class Members’ job activities.

    34.         Defendant set Velez-Cortes and the Putative Class Members’ rates of pay and

 work schedule.

    35.         The job functions of Velez-Cortes and the members of the Putative Class were

 primarily routine in nature, requiring little to no official training or other advanced degree.

    36.         The job functions of Velez-Cortes and the Putative Class Members was not

 exempt from the FLSA’s overtime requirements.

    37.         The members of the Putative Classes did not have any supervisory or

 management duties. Finally, for the purposes of their overtime claims, the members of the

 Putative Class performed substantially similar job duties related to interpretation support in

 Puerto Rico’s recovery efforts.

    38.         All of the members of the Putative Class performed the same or similar job duties




                                                   5
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 6 of 14



 and are subjected to the same or similar policies and procedures, which dictate the day-to-day

 activities performed by each person.

    39.            The members of the Putative Class also worked similar hours and were denied

 overtime as a result of the same illegal pay practice. They all worked in excess of 40 hours each

 week and were often scheduled for 12 hour shifts for weeks at a time. Instead of paying them

 overtime, Defendant paid the members of the Putative Classes up to 40 hours a week with no

 additional pay.

    40.            If Velez-Cortes and the Putative Class Members worked fewer than 40 hours in a

 week, they were only paid for the hours worked.

    41.            Defendant’s policy of failing to properly pay its employees, including Velez-

 Cortes, violates the FLSA because these workers are employees performing non-exempt job

 duties.

                                          FLSA VIOLATIONS

    42.            As set forth herein, Defendant has violated, and is violating, Section 7 of the

 FLSA, 29 U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the

 production of goods for commerce within the meaning of the FLSA for workweeks longer than

 40 hours without compensating such employees for their employment in excess of 40 hours per

 week at rates no less than 1 and ½ times the regular rates for which they were employed.

    43.            Defendant knowingly, willfully, or in reckless disregard carried out this illegal

 pattern or practice of failing to pay the Putative Class Members overtime compensation.

 Defendant’s failure to pay overtime compensation to these employees was neither reasonable,

 nor was the decision not to pay overtime made in good faith.




                                                   6
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 7 of 14



    44.            Accordingly, Velez-Cortes and the Putative Class Members are entitled to

 overtime wages, plus liquidated damages, attorney’s fees and costs.

                                      PUERTO RICO VIOLATIONS

    45.            Velez-Cortes brings this claim under Puerto Rico law as a Rule 23 class action.

    46.            Puerto Rico law requires employers like Defendant to pay employees at one and

 one-half (1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in any

 one week. Defendant was subject to Puerto Rico Law and Velez-Cortes and the Puerto Rico

 Class Members are entitled to overtime pay under this law. P.R. Laws Ann. tit. 29 § 271 et seq

 (“Law 379”).

    47.            Defendant has violated Puerto Rico law by failing to compensate their employees

 for hours worked in excess of 40 hours per week at rates less than 1 and ½ times the regular rates

 for which they were employed.

    48.            Puerto Rico Code 29 L.P.R.A. § 171, et seq., limits the deductions that can be

 taken from a worker's wages. Defendant made illegal deductions from the wages of Velez-

 Cortes and the Puerto Rico Class Members. These deductions were not authorized and were

 done willfully.

    49.            Puerto Rico Code 29 L.P.R.A. § 173 requires employers to pay their employees

 for all hours worked, at intervals not to exceed 15 days. If employee is dismissed from work, he

 must be paid no later than the next official payday. Defendant regularly and willfully failed to

 properly pay Velez-Cortes and the Puerto Rico Class Members and failed to do so in the time

 required. Puerto Rico Code provides that employers who violate the provisions of this act are

 liable to affected employees for unpaid wages, liquidated damages of an amount equal to the

 amount owed, costs, attorney's fees, and other appropriate relief. 29 L.P.R.A. § 177.




                                                    7
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 8 of 14



    50.         Puerto Rico Code 29 L.P.R.A. § 185a, et seq., applies to protect workers from

 wrongful discharge. Any employee who is terminated without just cause is entitled to mandatory

 severance under Puerto Rico law. “Just cause for discharge of an employee shall be understood

 to be that which is not based on legally prohibited reasons and on a whim of the employer.” 29

 L.P.R.A. § 185b. Defendant willfully violated these statutes when Velez-Cortes or the Puerto

 Rico Class Members were terminated without just cause and not paid the required severance.

    51.         Puerto Rico Code 29 L.P.R.A. § 250 et seq., mirrors the federal requirements for

 minimum wage. On several occasions, Defendant failed to pay members of the class for hours

 worked. These class members regularly performed manual labor for 10 and 12 hour periods per

 day but were underpaid or not paid for altogether for this work. Defendant willfully violated

 these sections by failing to pay Velez-Cortes and the Puerto Rico Class Members for all hours

 worked.

    52.         Puerto Rico Code 29 L.P.R.A. § 271, et seq., mandates that regular working

 hours for non-exempt employees are eight (8) hours per day, and forty (40) hours per week. All

 hours worked in excess of eight hours in any work day or forty hours in a week must be

 compensated as overtime. 29 L.P.R.A. § 273(a), §274. Defendant willfully violated these

 sections by failing to properly compensate Velez-Cortes and the Puerto Rico Class Members for

 all hours actually worked in excess of eight per day or forty per week. Velez-Cortes and the Puerto

 Rico Class Members regularly worked in excess of 12 hours per day, 6-7 days per week.

    53.         Puerto Rico Code 29 L.P.R.A. § 283 regulates the meal periods granted to

 workers. All non-exempt employees are entitled to 1 hour for a meal, to be taken between the

 third and sixth consecutive hours of work. An “employer who requires or allows an employee

 to work for a period longer than five (5) consecutive hours, without providing a meal period,




                                                  8
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 9 of 14



 must pay the employee an extraordinary compensation for the time worked” at a rate of one and

 a half times the regular rate of pay. Id. Defendant willfully violated this section by requiring or

 failing to allow Velez-Cortes and the Puerto Rico Class Members their regular meal periods.

        54.          Puerto Rico Code 29 L.P.R.A. § 501, et seq., requires employers to pay workers

 who have worked a certain number of hours a bonus (commonly called a “Christmas Bonus”).

 This bonus is provided in addition to any other wages or benefits of any other kind to which an

 employee is entitled. Id. Defendant employed the requisite number of workers, but willfully

 failed to pay a bonus to those Puerto Rico Class Members who qualified.

        55.          As a result of Defendant’s willful violations of the applicable Puerto Rico Labor

 Laws, Velez-Cortes and the Puerto Rico Class Members are entitled to recover their respective

 unpaid compensation, liquidated damages (double damages), as provided for by the Puerto Rico

 Labor Law, attorneys' fees and costs, pre- and post- judgment interest, and such other legal and

 equitable relief as this Court deems just and proper.

        56.          Accordingly, Velez-Cortes and the Puerto Rico Class Members are entitled to

 overtime wages under Puerto Rico law in an amount equal to 1 and ½ times their rate of pay,

 plus liquidated damages, attorney’s fees and costs.

                                            STATEMENT OF CLAIM

        57.          Plaintiff was employed by Defendant from approximately January 2018 until July

 2018 as a non-exempt translator. During the period of Plaintiff’s employment (approximately 28

 weeks), Plaintiff was improperly compensated on an hourly basis of $20 per hour up to 40 hours

 and was not paid any additional compensation for his hours worked over 40 each work week.

 Plaintiff estimates that he worked approximately 84 hours each work week.2 Accordingly,



 2
     Plaintiff regularly worked 12 hours a day, 7 days a week.


                                                             9
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 10 of 14



  Plaintiff is entitled to additional compensation for approximately 44 overtime hours each work

  week and estimates his damages as follows:

                              TIME AND ONE-HALF CALCULATION

            $20.00 (Regular Rate) x 1.5 = $30.00 (Overtime Rate) x 44 overtime hours/week

            x 28 weeks = $36,960.00 (unliquidated)

      58.          Plaintiff seeks full payment of all actual overtime wages owed, an equal amount

  in liquidated damages, and the reasonable attorneys’ fees and costs incurred on his behalf during

  this litigation of this matter.

                            CLASS AND COLLECTIVE ACTION ALLEGATIONS

      59.          Velez-Cortes incorporates all previous paragraphs and alleges that the illegal pay

  practices Defendant imposed on Velez-Cortes were likewise imposed on the Putative Class

  Members.

      60.          Numerous individuals were victimized by this pattern, practice, and policy which

  is in willful violation of the FLSA and Puerto Rico law.

      61.          Numerous other individuals who worked with Velez-Cortes indicated they were

  paid in the same manner, performed similar work, and were not properly compensated for all

  hours worked as required by state and federal wage laws.

      62.          Based on their experiences and tenure with Defendant, Velez-Cortes is aware that

  Defendant’s illegal practices were imposed on the Putative Class Members.

      63.          Defendant’s failure to pay appropriate wages and overtime compensation at the

  rates required by federal law result from generally applicable, systematic policies, and practices

  which are not dependent on the personal circumstances of the Putative Class Members.




                                                     10
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 11 of 14



     64.         Velez-Cortes’ experiences are therefore typical of the experiences of the Putative

  Class Members.

     65.         The specific job titles or precise job locations of the various members of the

  Putative Class Members do not prevent class or collective treatment.

     66.         Velez-Cortes has no interests contrary to, or in conflict with, the Putative Class

  Members. Like each member of the Putative Class, Velez-Cortes has an interest in obtaining the

  unpaid overtime wages owed under federal law.

     67.         A collective action, such as the instant one, is superior to other available means

  for fair and efficient adjudication of the lawsuit.

     68.         Absent this action, many members of the Putative Class likely will not obtain

  redress of their injuries and Velez-Cortes will reap the unjust benefits of violating the FLSA and

  Puerto Rico law.

     69.         Furthermore, even if some of the members of the Putative Class could afford

  individual litigation against Defendant, it would be unduly burdensome to the judicial system.

     70.         Concentrating the litigation in one forum will promote judicial economy and

  parity among the claims of individual members of the classes and provide for judicial

  consistency.

     71.         The questions of law and fact common to each of the Putative Class Members

  predominate over any questions affecting solely the individual members. Among the common

  questions of law and fact are:

                 a) Whether Defendant employed the members of the Classes within the meaning

                     of the FLSA or Puerto Rico Law;




                                                    11
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 12 of 14



                 b) Whether Defendant’s decision to not pay the correct amount for overtime to

                      the members of the Classes was made in good faith;

                 c) Whether Defendant’s decision to pay employees no overtime was made in

                      good faith;

                 d) Whether Defendant’s violation of the FLSA was willful; and

                 e) Whether Defendant’s illegal pay practices were applied uniformly to all

                      members of the Classes.

     72.         Velez-Cortes’ claims are typical of the claims of the Putative Class Members.

  Velez-Cortes and the Putative Class Members sustained damages arising out of Defendant’s

  illegal and uniform employment policy.

     73.         Velez-Cortes knows of no difficulty that will be encountered in the management

  of this litigation that would preclude its ability to go forward as a class or collective action.

     74.         Although the issue of damages may be somewhat individual in character, there is

  no detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

  collective action treatment.

                                             JURY DEMAND

     75.         Velez-Cortes demands a trial by jury.

                                            RELIEF SOUGHT

     76.         WHEREFORE, Velez-Cortes prays for judgment against Defendant as follows:

                 a.      For an Order designating the FLSA Class as a collective action and

                         permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all

                         similarly situated individuals with instructions to permit them to assert




                                                    12
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 13 of 14



                      timely FLSA claims in this action by filing individual Consents to Sue

                      pursuant to 29 U.S.C. § 216(b);

               b.     For an Order pursuant to Section 16(b) of the FLSA finding Defendant

                      liable for unpaid back wages due to Velez-Cortes and the Putative Classes

                      for liquidated damages equal in amount to their unpaid compensation;

               c.     For an Order designating the Puerto Rico Class as a class pursuant to Fed.

                      R. Civ. P. 23;

               d.     For an Order appointing Velez-Cortes and his counsel as Class Counsel to

                      represent the interests of the both the federal and Puerto Rico Class;

               e.     For an Order awarding attorneys’ fees, costs and pre- and post-judgment

                      interest; and

               f.     For an Order granting such other and further relief as may be necessary

                      and appropriate.

  Dated: September 9, 2019                   Respectfully submitted,

                                             /s/ Andrew R. Frisch
                                             Andrew R. Frisch
                                             MORGAN & MORGAN
                                             8151 Peters Road, Suite 4000
                                             Plantation, Florida 33324
                                             Tel: 954-WORKERS; Fax: 954-327-3013
                                             AFrisch@ForThePeople.com

                                             Andrew W. Dunlap
                                             Texas Bar No. 24078444
                                             Michael A. Josephson
                                             Texas Bar No. 24014780
                                             Richard M. Schreiber
                                             Texas Bar No. 24056278
                                             JOSEPHSON DUNLAP, LLP
                                             11 Greenway Plaza, Suite 3050
                                             Houston, Texas 77046
                                             Tel: 713-352-1100; Fax: 713-352-3300



                                               13
Case 1:19-cv-23426-JAL Document 7 Entered on FLSD Docket 09/09/2019 Page 14 of 14



                                     mjosephson@mybackwages.com
                                     adunlap@mybackwages.com
                                     rschreiber@mybackwages.com

                                     AND

                                     Richard J. (Rex) Burch
                                     Texas Bar No. 24001807
                                     BRUCKNER BURCH, PLLC
                                     8 Greenway Plaza, Suite 1500
                                     Houston, Texas 77046
                                     Tel: (713) 877-8788; Fax: (713) 877-8065
                                     rburch@brucknerburch.com




                                       14
